DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 3: “fiver” should be corrected to --fiber--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-100394, hereafter ‘394.
	Re Clm 1:  ‘394 discloses (figures 1c and 2) a joint member of a composite (10 or 20) including reinforcement fibers and resin (see paragraph 0016) and to be joined to a joining part (20 or 10), the joint member comprising: a main body part (shaft length); and a joint part (12 and 22) connecting with the main body part and to be joined to the joining part (see figs), wherein the joint part includes a bulging part  (dovetailed connectors) bulging toward the joining part in an opposed direction in which the joint part is opposed to the joining part (see figs), and has an orientation pattern having anisotropy such that fiber directions of the reinforcement fibers included in the joint part include a fiber direction different from a load direction of a load applied to a joined portion of the joint part and the joining part (figs 1c and 2).  Examiner notes that “a load applied” can be in any direction and therefor any of the directional fibers would be in a different direction from an arbitrary load direction.  
	Re Clm 2:  ‘394 discloses wherein the joint part is a projection projecting toward the joining part, and the bulging part of the projecting part bulges outward toward the joining part (see figs 1c and 2). Examiner notes that each of the connection elements 12 and 22 are both a projection and groove.   
	Re Clm 3:  ‘394 discloses wherein the joint part is a groove recessed in a direction opposite to the joining part, and the bulging part of the groove narrows inward toward the joining part (see figs 1c and 2).  Examiner notes that each of the connection elements 12 and 22 are both a projection and groove.   
	Re Clm 4:  ‘394 discloses wherein the joint part has an orientation pattern in which the reinforcement fibers are provided along an external shape of the joint part (horizontal fibers) and the reinforcement fibers are wound (curved inward fibers heading into the joint member) toward an inside of the joint part, as the orientation pattern having anisotropy (see figs).	
	Re Clm 5:  ‘394 discloses wherein the reinforcement fibers have fiber directions each of which is aligned in one direction (see horizontal direction in each of 10 and 20), and the joint part has an orientation pattern in which a layer having a fiber direction extending along the load direction (again, any arbitrary load direction, in this case in the direction of the fibers in the joint area) and a layer having a fiber direction crossing the load direction are laid up (as layered in figs 1c and 2), as the orientation pattern having anisotropy (see paragraph 0027).
	Re Clm 6:  ‘394 discloses wherein the reinforcement fibers are discontinuous reinforcement fibers (see figs), and the joint part has an orientation pattern in which the reinforcement fibers have fiber directions scattered (in different orientations) in the bulging part, as the orientation pattern having anisotropy (see figs).
Re Clm 8:  ‘394 discloses wherein the main body part and the joint part have a framed structure (surfaces of the member 10 and 20) formed of a plurality of frame members, and the joint part has an orientation pattern in which the reinforcement fibers are provided along a longitudinal direction of the frame members, as the orientation pattern having anisotropy.  Examiner notes that the recitation of “frame members” is extremely broad and notes that at least the structure of the members 10 and 20 constitute such “frame members”.  
	Re Clm 9:  ‘394 discloses wherein a fitting direction (any direction which brings the joint members together, for example, up-down or in-out of the page) in which the joint part is moved with respect to the joining part to join the joint part to the joining part is a direction different from the load direction (any other arbitrary direction), and the joint part has a shape allowing movement in the fitting direction with respect to the joining part (see figs).
	Re Clm 10:  ‘394 discloses wherein the joint member comprises a plurality of the joint parts (see fig 1c and 2, multiple dovetail connections), and a plurality of fitting directions corresponding to the joint parts are mutually different directions (the members can be fitted in a multitude of directions (up-down, in-out of page, angled etc.).
Re Clm 11:  ‘394 discloses wherein the joint part of one of the joint members serves as the joining part, and the joint part of the other joint member is joined to the joint part of the one joint member.  Examiner notes that each member 10 and 20 can be the joint member or the other.
	Re Clm 12:  ‘394 discloses wherein the joint part of one of the joint members is welded to the joint part of the other joint member (see disclosure, welding by ultrasonic vibration is discussed throughout).
Re Clm 14:  ‘394 discloses a positioning member (one of the projections (22) of one of the joint members acts as a positioning member) determining positions of the joint part of one of the joint members and the joint part of the other joint member that are joined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-100394, hereafter ‘394.
Re Clm 7:  ‘394 fails to disclose wherein the main body part has a hollow structure.  Examiner takes OFFICIAL NOTICE that providing main bodies of shaft members with a hollow structure is extremely common in the for the purpose of reducing the materials (and therefore weight) of the components being connected. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the main body part of ‘394 to have a hollow structure, as is widely known, for the purpose of reducing the amount of material resulting in a lighter weight component.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-100394, hereafter ‘394, in view of Kosugi et al. (US 9931809).
	Re Clm 13:  ‘394 fails to disclose an adhesive layer between the joint part of one of the joint members and the joint part of the other joint member.  Kosugi et al. teach the well-known concept of providing an adhesive layer (as disclosed throughout the disclosure) to connect fibrous composite components for the purpose of strongly bonding the components without the use of specialty tools (for ultrasonic vibration welding or the like).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have alternatively connected the joint members of ‘394 with an adhesive layer between the joint part of one of the joint members and the joint part of the other joint member, as taught by Kosugi et al., for the purpose of strongly bonding the components without the use of specialty tools (for ultrasonic vibration welding or the like).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678